Citation Nr: 1445833	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  13-07 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to service-connected feet and right leg disabilities. 


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from July 1993 to July 1995. As a member of the Army National Guard, he served on active duty from December 2003 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Nashville, Tennessee, Regional Office (RO) of the United States Department of Veterans Affairs (VA). 

The Veteran testified at an April 2014 hearing before the undersigned Acting Veterans Law Judge at the RO (Travel Board hearing). A transcript of the hearing is associated with the claims file.

In January 2012, the Board remanded this claim as well as a separate claim for service connection for an acquired psychiatric disorder. As adjudication of the issue of service connection for an acquired psychiatric disorder requires review by a panel of judges, the issue of entitlement to service connection for an acquired psychiatric disorder is the subject of a separate decision. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Accordingly, the case is REMANDED for the following action:

1. Obtain from the Social Security Administration (SSA) a copy of any decision regarding the Veteran's claim for SSA benefits, as well as copies of all medical records underlying that determination.

2. Obtain and associate with the claims file all outstanding records of VA and private treatment for the Veteran's claimed low back disorder. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available. Ensure the Veteran is provided the necessary authorization and release forms (VA Form 21-4142) to allow VA to obtain all confidential private treatment records. 

3. Review the claims file and ensure the above development action has been conducted and completed. Then, the Veteran should be afforded a VA examination to determine the nature and etiology of the claimed low back disorder. The claims file must be provided to the examiner prior to the examination and the examiner should indicate that he or she has reviewed the claims folder. 

All testing required should be performed. 

After an examination, an interview with the Veteran and a review of the claims file, the examiner must offer the following opinions:

a. Is it at least as likely as not (50 percent or greater probability) that any diagnosed low back disorder is related to the Veteran's service or any incident of service?

b. Is at least as likely as not that the Veteran has a diagnosed low back disorder was either caused or permanently aggravated beyond its normal progression by a service-connected disability or a combination of service-connected disabilities, to include the Veteran's bilateral pes planus, deep vein thrombosis of the right leg, and/or tendinitis of the right leg? 

A complete explanation must be provided for any findings rendered and any medical treatises referenced by the examiner must be cited. If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state.

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 

(West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).



